Lamak, J.
(After stating the foregoing facts.) We shall confine ourselves to the attack on the notice made in the pleadings and passed upon by the trial judge. His decision validating the bonds is in conformity to the ruling in Epping v. Columbus, 117 Ga. 265 (12), 279. It was there shown that tlie constitution only requires the provision for the assessment and collection of an annual tax at or before the time of incurring the bonded indebtedness. Civil Code, § 5894. -This debt is not incurred when the notice is given, or the election is held, or the bonds are validated. Each of these is a step preliminary to the right to incur the debt. When by a judgment of validation it appears that the municipality has complied with the requirements of the law, and has a right to issue the bonds, it must then provide for the assess*303ment and collection of the annual tax before the bonds can be put on the market and the debt be incurred.

Judgment affirmed.


All the Justices concur.